DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Status of Claims
Claims 1, 9, and 20 are currently amended. 
Claims 3-5, 11-13, and 16-19 are canceled. 
Claims 2, 6-8, 10, and 14-15 are originals. 
Claims 1-2, 6-10, 14-15, and 20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the rejection of claims 1-2 and 4-8 under 35 USC § 112. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 7-8 “In contrast to the Response to Arguments, the claims are intentionally directed to a method that is not abstract and is not performed by the human mind. The claims are instead directed to a specific computerized method to generate and provide one or more recommendations to improve performance by a medical facility. This optimization is a process performed by the computer using an algorithm to perform this process in a way that a human mind cannot. Indeed, the claimed method is focused on a specific improvement to the quality of medical care and patient outcomes. See, e.g., Specification at Abstract and paragraphs [0001]-[0008]. The claimed invention provides a novel and specific solution to the ongoing problem of improving outcomes at medical facilities. This problem significantly limits the effectiveness of prior art methods, including human analysis: "Additionally, identifying problem areas is often not a simple process. The problem area may, for example, be ailment-specific. The outcome of a patient experiencing a first ailment may be highly dependent upon the medication prescribed, whereas the outcome of a patient experiencing a second ailment may be substantially independent of the prescribed medicine, but highly dependent upon the particular tests administered to distinguish this ailment from others. On average, a quality measure for a target facility may appear to be acceptable over all ailments, and not identified as a problem area; but an abnormal quality measure for the first ailment may be masked by a higher quality measure for the second ailment. 
"Even when focused on a specific ailment, the identification of a problem area is hampered by the lack of knowing what constitutes 'normal' performance, and what constitutes 'abnormal' performance. A mortality statistic may be easy to calculate, for example, but the interpretation of this statistic to determine if this statistic indicates a problem area is, in most situations, subjective." Specification, paragraphs [0007]-[0008]. 

The examiner respectfully disagrees.
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary skilled in the art can reasonably compare historical medical records for patients as well as treatments and procedures between different medical facilities to reveal abnormalities in procedures and provide recommendations to change some of the procedures. 
The Examiner believes that applicant’s argument “The claimed invention provides a novel and specific solution to the ongoing problem of improving outcomes at medical facilities” is providing a business solution to a business problem because the present claims do not improve any existing technology. The present claims are linking the abstract limitations to a specific technology environment. Further, predicting an outcome of a patient experiencing a given ailment, is simply using a predictive model configured to receive patient characteristics for each target patient of a target patient group and provide a predicted outcome for each target patient. The model is using algorithm to do the prediction which is abstract. The solution to a significant issue claimed by applicant is nothing but a solution to a business problem.
2) Regarding applicant’s arguments on page 9 “Applicant notes that there is no requirement that a claim improve a technology or improve the functioning of a computer itself. Instead, a claim as a whole must integrate the recited judicial exception into a practical application of the exception. 
Here, the claims are directed to a specific improvement in the generation of one or more recommendations for improved performance by a medical facility, and providing those generated one or more recommendations. This improves the care of a patient, and saves lives. This improvement in the creation and provision of recommendations for improved performance by a medical facility provides the value of the claimed method. There are many practical applications of these generated recommendations. 
The claims incorporate the alleged abstract idea into a practical application with regard to the generated recommendations. These recommendations are a concrete practical application of the method and system. Accordingly, the invention and the claims integrate an alleged abstract idea into a practical application such that an end result - recommendations for improved performance by a medical facility - can be achieved. Thus, the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea, and the claim is thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance”
The examiner respectfully disagrees.
The improvement applicant’s claiming is not a technical improvement. Instead, it is business improvement. The Examiner asserts that the present claims are not improving any technology nor they are improving the functioning of the computer itself. The Examiner asserts that the claimed limitations are generally linking the use of the abstract idea to a certain technology environment. Thus, the present claims are not integrated into a practical application under Step 2A, Prong two. 
3) Regarding applicant’s arguments on page 19 “Applicant respectfully asserts that rather than simply recite conventional components appended to a judicial exception, the claims recite a specific multi-step method or multi- component system that creates concrete recommendations for improving the performance of a medical facility. The claims do indeed recite structure for the method/system/medium. The components do not represent a simple generic computer system. They represent a novel, complicated system with much more than a computer or a processor. 
Accordingly, Applicant respectfully asserts that that the claims are directed to patent- eligible subject matter under the Alice framework. Applicant respectfully requests that the rejection of the pending claims under 35 U.S.C. § 101 be withdrawn”
The examiner respectfully disagrees.
Under Step 2B, the claims lack technical features that would be considered significantly more. The claimed additional elements are used to apply the abstract idea as specified by the Examiner under the 35 USC § 101 rejection.
Accordingly, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.

Response to Arguments - 35 USC § 102
Applicant’s arguments on page 10 of the Applicant Arguments/Remarks dated 10/22/2020 have been fully considered and found to be persuasive. After an updated Examiner’s search, the limitation “a performance analysis module that determines, for the target patient group and a target ailment, whether a medical facility's outcomes are abnormal based on a risk-adjusted score for each of a plurality of quality measures compared to patient outcomes at a plurality of other medical facilities, wherein the determination is based on the predictive model and the predicted outcome for each patient of the target patient group, and wherein the plurality of quality measures includes mortality rate, length of stay, complication rate, and infection rate” found not to anticipated by the cited arts taken individually or in combination.
Accordingly, the Examiner withdraws the prior arts rejection for the pending claims under 35 USC § 102.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-2, 6-10, 14-15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-2, 6-10, 14-15, and 20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of comparing patient’s outcomes of plurality of medical facilities and provide recommendations. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receive patient characteristics for each target patient of a target patient group and provide a predicted outcome for each target patient; determines for the target patient group and a target ailment, whether a medical facility's outcomes are abnormal based on a risk-adjusted score for each of a plurality of quality measures compared to patient outcomes at a plurality of other medical facilities, wherein the determination is based on the predictive model and the predicted outcome for each patient of the target patient group, and wherein the plurality of quality measures includes mortality rate, length of stay, complication rate, and infection rate; determine relevant patient factors from a plurality of patient factors that characterize the target patient group; select based on the relevant patient factors, one or more other patients that experienced better outcomes than the target patient group; identifies differences in treatment between the one or more other patients and the target patient group and provides one or more recommendations for improved performance to the medical facility, based on the identified differences in treatment; wherein the quality measures comprise an indication of the medical facility's performance relative to the performance of the plurality of medical facilities”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary skilled in the art can reasonably compare historical medical records for patients as well as treatments and procedures between different medical facilities to reveal abnormalities and provide recommendations. 
As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2, 6-8, 10, and 14-15 recite Mental Process because the claimed elements are comparing a target patient to other medical facilities patients. As a result, claims 2, 6-8, 10, and 14-15 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A medical performance analysis system for a medical facility, comprising: a predictive model generator configured to create a predictive model based on electronic medical records of patients of a general population, the electronic medical records received from a plurality of other medical facilities, the predictive model configured to”, “a performance analysis module”, “a relevant factor determination module”, “ a control case module”, “a root-cause analysis module”, “a controller that includes a processor that controls the modules of the system”, “wherein the recommendation comprises a display of a plurality of quality measures for the medical facility”. When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because those additional elements are generally linking the abstract idea to a specific technology environment. The step of “display of a plurality of quality measures for the medical facility” does not integrate the abstract idea into a practical application because “display of a plurality of quality measures for the medical facility” is an insignificant extra solution activity to the judicial exception As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory computer-readable medium that includes a program that, when executed by a processor, causes the processor to”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 6-8, 10, and 14-15 include additional elements beyond those recited by independent claims 1, 9, and 20. Claim 2 includes a “root-cause analysis module”, and Claim 6 includes “a similarity determination module”. Those additional elements in the dependent claims are generally linking the abstract idea to a specific technology environment. As a result, claims 2, 6-8, 10, and 14-15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A medical performance analysis system for a medical facility, comprising: a predictive model generator configured to create a predictive model based on electronic medical records of patients of a general population, the electronic medical records received from a plurality of other medical facilities, the predictive model configured to”, “a performance analysis module”, “a relevant factor determination module”, “ a control case module”, “a root-cause analysis module”, “a controller that includes a processor that controls the modules of the system”, “wherein the recommendation comprises a display of a plurality of quality measures for the medical facility”. The claimed analysis system with the modules are used to apply the abstract idea. The step of “display of a plurality of quality measures for the medical facility” does not amount to significantly more than the abstract idea because “display of a plurality of quality measures for the medical facility” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A non-transitory computer-readable medium that includes a program that, when executed by a processor, causes the processor to”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2, 6-8, 10, and 14-15 include additional elements beyond those recited by independent claims 1, 9, and 20. Claim 2 includes a “root-cause analysis module”, and Claim 6 includes “a similarity determination module”. Those additional elements in the dependent claims are used to apply the abstract idea. As a result, claims 2, 6-8, 10, and 14-15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-2, 6-10, 14-15, and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Nawana; Namal et al. (US 20140088990 A1), it discloses a patient can be tracked throughout medical treatment including through initial onset of symptoms, diagnosis, non-surgical treatment, surgical treatment, and recovery from the surgical treatment, Scarlat, Alexander (US 20050261941 A1), it discloses a query message initiates the acquisition of information from the record repository including data identifying, (i) a group of patients and a number of patients in a group, (ii) those attributes of the patients in the group which are similar to attributes of the particular patient and, (iii) different treatments associated with a medical condition employed by the patients in the group. The system further includes a data analyzer for analyzing the information acquired by the query generator to provide analysis results including (1) mortality of the patients of the group, (2) the length of patient stay in a healthcare facility of the patients of the group and (3) the cost of treatment incurred by the patients of the group, and Rangadass; Vasu (US 20130304499 A1), it discloses a data visualization tool that can be used to display a plurality of performance indicators and other relevant information pertaining to the one or more medical care facilities.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623